PER CURIAM.
The final judgment appealed from is affirmed. Appellant has not demonstrated an abuse of discretion by the trial court in refusing to allow the appellant, defendant below, to amend a pre-trial agreement one week before trial, under the circumstances of this case. The party moving to amend a pre-trial order has the burden of showing that such modification is proper. Alvarez v. Mauney, 175 So.2d 57 (Fla. 2d DCA 1965). That burden was not met here. Consequently, there is also no error demonstrated in the denial of appellant’s motion for continuance.
AFFIRMED.
ORFINGER, C. J., and DAUKSCH and SHARP, JJ., concur.